[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM ON DEFENDANT'S OBJECTION TO WITHDRAWAL OF ACTION AGAINST NICHOLAS E. OWEN
The above entitled action has been referred to the undersigned by Judge Mottolese to rule of the defendant Owens' objection to withdrawal against Owens.
This court heard motions in this matter on July 19, 2000 before the scheduled commencement of a hearing on the merits before Attorney Trial Referee Noel Newman. As a result of the rulings by this court, the hearing did not commence.
This court on July 19th opined that as a matter of judicial economy it would be better if plaintiff did not withdraw against Owens, and if it had discretion to do so it would not allow such a withdrawal. In reviewing the provisions of C.G.S. § 52-80 however this court concludes that because a withdrawal was filed prior to the commencement of a hearing on the merits, the plaintiff may withdraw as a matter of CT Page 10783 right and therefore the Objection of Owens to plaintiff's withdrawal against Owens must be and is overruled.
STODOLINK, J.T.R.